DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
`
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive.

	Argument:  Applicant argues that the apparatus of the claims must be configured to apply energy to the entire image plane.  Remarks pp. 5.

	This is not found persuasive because the claim 1 does not recite that the light source/SLM applies energy to the entire image plane and therefore that limitation is not required of the combination Symeonidis / Chen.  Any portion of the image plane that light is directed to can read on the cited apparatus because the claim does not recite that the light source need be configured to apply light to the entire image plane simultaneously.  Even if it did, Examiner is not convinced that the combination Symeonidis / Chen would not read on such a limitation and such a determination is outside of the scope of After Final practice.
Therefore, Applicant’s remarks are not found persuasive.

Argument: Applicant argues that the combination Symeonidis / Chen is not capable of the recited functions of the controller and that the entire image plane is not raised to a single process temperature.  Remarks pp. 5.

	This is not found persuasive because even where the controller is invoked under 35 U.S.C. 112(f) where it was not in the Final OA, the functions of the controller had taken on their broadest reasonable interpretation in light of the specification.  Therefore, since the entire image plane was not present in the claimed subject matter, any portion of the image plane where light is sent to can read on the light source/spatial light modulator and controller combination.  Applicant appears to be mixing the patentable weight of the structures of the apparatus without due consideration of the claim language.  
The apparatus of the combination Symeonidis / Chen has all of the individual structures of the claimed apparatus (powder supply, recoater, radiation source, sensors, …) and therefore reads on the structures of the apparatus.  The functions of the controller, where the light is sent to and that it is sent to the entire image plane simultaneously are not captured by the current claim language.  The claim requires that the spatial light modulator heat the image plane to a processing temperature but it does not say how this result is achieved and that it is achieved by application of light to the entire image plane simultaneously for a given period of time.
Therefore, Applicant’s remarks are not found persuasive.

Argument:  Applicant argues that the light source and spatial light modulator of the combination Symeonidis / Chen were not capable of heating the entire image plane to a process temperature and ten selectively fuse the powder layer to a fusing temperature.  Remarks pp. 5-6.


Furthermore, Symeonidis / Chen appears to achieve the same results of the apparatus of the instant claims – that a portion of the image plane is fused.
Therefore, Applicant’s remarks are not found persuasive.

Argument: Applicant argues that steps (c) and (d) of the controller of the abridged bulleted summary are in combination a limitation on the controller in terms of operating a light source and modulator in a particular sequence.  Remarks pp. 6-7.

This is not found persuasive because the controller must be capable of each of the recited functions individually but need not perform them in any particular order.  As specified in the Final OA dated 12/2/2021 Response to Arguments Section, the steps of the controller are NOT linked with antecedent basis such that they must be performed in a particular ordering as linked by the antecedent basis of the claims (“then”).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, Applicant’s Remarks are not found persuasive.

Argument: Applicant argues that Symeonidis fails to disclose or render obvious the claimed steps c and d.  Remarks pp. 7-8.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, Applicant’s remarks are not found persuasive.

Argument:  Applicant argues that Symeonidis does not anticipate the recited controller functions.  Remarks pp. 8-9.

This is not found persuasive because the cited rejection was presented under 35 U.S.C. 103 obviousness under the combination Symeonidis / Chen.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, Applicant’s remarks are not found persuasive.

Argument:  Applicant argues that Chen does not render obvious the light source and spatial light modulator of independent claim 1.  Remarks pp. 8-9.

This is not found persuasive because of Chen [0023] which specifically discloses that there are three temperatures (preheated, heated, fusing temperature) achieved by the apparatus. 
Therefore, the combination Symeonidis/Chen renders obvious the functions of the controller.
Therefore, Applicant’s remarks are not found persuasive.

Argument: Applicant argues that Chen is not combinable with Symeonidis.  Remarks. Pp. 8-9.

This is a mere allegation of non-combinability rather than facts, reasoning or evidence that Symeonidis and Chen are not combinable.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Therefore, Applicant’s Remarks are not found persuasive.

/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/TIMOTHY KENNEDY/            Primary Examiner, Art Unit 1743